                                                                   Case 8:18-ap-01042-ES      Doc 40 Filed 10/03/18 Entered 10/03/18 17:56:15          Desc
                                                                                                Main Document Page 1 of 2


                                                                    1 WEILAND GOLDEN GOODRICH LLP
                                                                      Jeffrey I. Golden, State Bar No. 133040
                                                                    2 jgolden@wgfllp.com
                                                                      Faye Rasch, State Bar No. 253838                        FILED & ENTERED
                                                                    3 frasch@wgllp.com
                                                                      650 Town Center Drive, Suite 600
                                                                    4 Costa Mesa, California 92626                                 OCT 03 2018
                                                                      Telephone 714-966-1000
                                                                    5 Facsimile      714-966-1002
                                                                                                                              CLERK U.S. BANKRUPTCY COURT
                                                                                                                              Central District of California
                                                                    6 Attorneys for Chapter 7 Trustee,                        BY duarte     DEPUTY CLERK
                                                                      Weneta M.A. Kosmala
                                                                    7

                                                                    8                         UNITED STATES BANKRUPTCY COURT

                                                                    9                          CENTRAL DISTRICT OF CALIFORNIA

                                                                   10                                    SANTA ANA DIVISION

                                                                   11 In re                                       Case No. 8:16-bk-14227-ES
Weiland Golden Goodrich LLP
                                                Fax 714-966-1002




                                                                   12 DENNY ROY STEELMAN,                         Chapter 7
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                   13               Debtor.

                                                                   14
                                                                      WENETA M.A. KOSMALA, solely in her            Adv. No. 8:18-ap-01042-ES
                                                                   15 capacity as Chapter  7  Trustee of the Estate
                              Tel 714-966-1000




                                                                      of Denny Roy Steelman,                        ORDER APPROVING SECOND
                                                                   16                                               STIPULATION TO EXTEND DISCOVERY
                                                                                   Plaintiff,                       CUTOFF
                                                                   17
                                                                            v.                                      Current Discovery Cutoff: 10/04/2018
                                                                   18
                                                                      KEVIN LIEBECK, as executor of the Estate Extended Discovery Cutoff: 10/19/2018
                                                                   19 of DENNY ROY STEELMAN, KEVIN
                                                                      LIEBECK as successor Trustee of the
                                                                   20 Survivors Trust, as under the 2010
                                                                      Steelman Inter-Vivos Trust; MARK
                                                                   21 ZIEBOLD as trustee of the Private
                                                                      Retirement Trust, SHAUNAH LYNN
                                                                   22 STEELMAN; an individual, JODI DENISE
                                                                      STEELMAN, an individual, NATIONWIDE
                                                                   23 LIFE INSURANCE COMPANY and
                                                                      NATIONWIDE LIFE AND ANNUITY
                                                                   24 COMPANY,

                                                                   25               Defendants.

                                                                   26
                                                                   27

                                                                   28
                                                                        1187704v1                                                                              ORDER
                                                                   Case 8:18-ap-01042-ES         Doc 40 Filed 10/03/18 Entered 10/03/18 17:56:15       Desc
                                                                                                   Main Document Page 2 of 2


                                                                    1           The Court having considered the Second Stipulation to Extend Discovery Cutoff

                                                                    2 (“Stipulation”) filed on October 3, 2018, as Docket No. 39, entered into by and between

                                                                    3 plaintiff Weneta M.A. Kosmala (“Plaintiff”), in her capacity as the duly appointed and

                                                                    4 acting Chapter 7 trustee of the bankruptcy estate of debtor Denny Roy Steelman

                                                                    5 (“Debtor”), and defendants Kevin Liebeck, as executor of The Estate Of Denny Roy

                                                                    6 Steelman, Kevin Liebeck, as successor Trustee of The Survivors Trust, as under the 2010

                                                                    7 Steelman Inter-Vivos Trust; Mark Ziebold as Trustee of The Private Retirement Trust,

                                                                    8 Shaunah Lynn Steelman; an individual, Jodi Denise Steelman, an individual, Nationwide

                                                                    9 Life Insurance Company and Nationwide Life and Annuity Company, (collectively

                                                                   10 “Defendants,” and collectively with Plaintiff, “Parties”), and for good cause shown,

                                                                   11           IT IS ORDERED:
Weiland Golden Goodrich LLP
                                                Fax 714-966-1002




                                                                   12           A.     The Stipulation is approved, and
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                   13           B.     The Discovery Cutoff is extended from October 4, 2018 through and

                                                                   14 including October 19, 2018.

                                                                   15
                              Tel 714-966-1000




                                                                                                                    ###
                                                                   16

                                                                   17

                                                                   18

                                                                   19

                                                                   20

                                                                   21

                                                                   22

                                                                   23
                                                                         Date: October 3, 2018
                                                                   24

                                                                   25

                                                                   26
                                                                   27

                                                                   28
                                                                        1187704v1                                    2                                         ORDER
